Motion for leave to appeal to the Court of Appeals denied, with ten dollars costs. Motion for a stay granted until the granting or final refusal by the Court of Appeals of leave to appeal, upon appellant’s filing the undertalking required by section 593 of the Civil Practice Act, provided, however, that the said stay shall be and it is vacated if the motion for leave to appeal be not brought on in the Court of Appeals at the first opportunity; and without prejudice to such additional security as the Court of Appeals may require in the event that the motion for leave to appeal should be granted by that court. Present — Finch, P. J., Merrell, Martin O’Malley and Untermyer, JJ.